 Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 1 of 26 PageID #: 110



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

SISVEL INTERNATIONAL S.A.,

3G LICENSING S.A.,                                  Civil Action No. 1:19-cv-1144-MN

                      Plaintiffs,

       v.                                           JURY TRIAL DEMANDED

VERIFONE SYSTEMS, INC.,

                      Defendant.


               AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Sisvel International S.A. and 3G Licensing S.A. (collectively, “Plaintiffs”), for

their Amended Complaint against Defendant Verifone Systems, Inc. (“Defendant”), allege the

following:




                                                                                      Page 1 of 26
  Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 2 of 26 PageID #: 111



                                  NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the Patent Laws of the United

States, 35 U.S.C. § 1 et seq.

                                         THE PARTIES

       2.      Sisvel International S.A. (“Sisvel”) is an entity organized under the laws of

Luxembourg with a place of business at 6, Avenue Marie Thérèse, 2132 Luxembourg, Grand

Duchy of Luxembourg.

       3.      3G Licensing S.A. (“3G Licensing”) is also an entity organized under the laws of

Luxembourg with a place of business at 6, Avenue Marie Thérèse, 2132 Luxembourg, Grand

Duchy of Luxembourg.

       4.      Founded in Italy in 1982, Sisvel is a world leader in fostering innovation and

managing intellectual property. Sisvel works with its partners offering a comprehensive approach

to patent licensing: from issuing initial calls for essential patents; facilitating discussions among

stakeholders; developing multiparty license agreements; executing and administering licenses; to

collecting and distributing royalties. At the same time, Sisvel actively promotes a culture of

respect and understanding of the intellectual property and innovation ecosystem through, for

example, its regular presence at the key consumer electronics trade fairs and intellectual property

events, participation in policy discussions and conferences, as well as open dialogues with a

number of government bodies, standard-setting organizations and industry associations.

       5.      In early 2016, Sisvel initiated licensing activities in North America via its U.S.

subsidiary, Sisvel US Inc.

       6.      A subsidiary of the Sisvel Group founded in 2015, 3G Licensing, is an intellectual

property company operating in the consumer electronics and telecommunications industry. The




                                                                                        Page 2 of 26
  Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 3 of 26 PageID #: 112



company is composed of specialists with an extensive experience in administering licensing

programs on behalf on behalf of third-party companies and organizations.

       7.      Upon information and belief, Defendant is a corporation organized and existing

under the laws of Delaware, with its principal place of business at 88 West Plumeria Drive, San

Jose, California 95134.

       8.      Defendant maintains a registered agent for service of process in Delaware at

Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808. Upon

information and belief, Defendant sells and offers to sell products and services throughout the

United States, including in this judicial district, and introduces products and services that enter

into the stream of commerce and that incorporate infringing technology knowing that they would

be sold in this judicial district and elsewhere in the United States.

       9.      Defendant makes, uses, sells and offers for sale, provides, and causes to be used,

now and within the past six years Carbon Mobile 5, UX 300, V400m, VX680, and VX690

(“Accused Instrumentalities”), among other such devices.

                                 JURISDICTION AND VENUE

       10.     This Court has jurisdiction over the subject matter jurisdiction of this case under

28 U.S.C. §§ 1331 (federal question) and 1338(a) (patent law – 35 U.S.C. § 101, et seq.).

       11.     This Court has personal jurisdiction over Defendant, because Defendant has

sufficient minimum contacts within the State of Delaware and this District, pursuant to due process

and/or the Del. Code. Ann. Tit. 3, § 3104, as Defendant has purposefully availed itself of the

privileges of conducting business in the State of Delaware by regularly conducting and soliciting

business within the State of Delaware and within this District, and because Plaintiffs’ causes of

action arise directly from Defendant’s business contacts and other activities in the State of

Delaware and this District. Further, this Court has personal jurisdiction over Defendant because


                                                                                      Page 3 of 26
 Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 4 of 26 PageID #: 113



it is incorporated in the State of Delaware and have purposely availed itself of the privileges and

benefits of the laws of the State of Delaware.

       12.     Venue is proper in this judicial district under 28 U.S.C. § 1400(b) as Defendant is

incorporated in the State of Delaware.

                                         BACKGROUND

       13.     Plaintiffs are the owners by assignment of a portfolio of patents, including the

twelve patents described in detail in the counts below (collectively, the “Asserted Patents”), that

relate to technology for cellular communications networks, including variations or generations of

cellular communication network technology such as, but not limited to 2G, 3G, and 4G/LTE.

       14.     Cellular communication network technology is used to provide data transmission

across mobile cellular networks.

       15.     U.S. Patent Nos. 6,529,561 (“the ’561 patent”), 7,433,698 (“the ’698 patent”),

8,364,196 (“the ’196 patent”), 7,751,803 (“the ’803 patent”), and 7,894,443 (“the ’443 patent”)

were assigned to Nokia Corporation either directly from the inventors or through mergers. In 2011

the ’561, ’698, ’196, ’803, and the ’443 patents were assigned to a trust by Nokia Corporation. On

April 10, 2012, Sisvel obtained ownership of the ’561, ’698, ’196, ’803, and the ’443 patents.

       16.     U.S. Patent Nos. 7,274,933 (“the ’933 patent”), 7,460,868 (“the ’868 patent”),

7,596,375 (“the ’375 patent”), 8,273,374 (“the ’374 patent”), 8,472,955 (“the ’955 patent”),

8,948,756 (“the ’756 patent”), and 8,897,503 (“the ’503 patent”) were assigned to Research in

Motion Ltd. from the inventors. Research in Motion Ltd. changed its name to Blackberry, Ltd. in

2013. On November 16, 2018, the ’933, ’868, ’375, ’374, ’955, ’756, and ’503 patents were

assigned to Provenance Asset Group LLC from Blackberry, Ltd. On April 5, 2019, Sisvel obtained

ownership of the ’933, ’868, ’375, ’374, ’955, ’756, and ’503 patents from Provenance Asset




                                                                                      Page 4 of 26
  Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 5 of 26 PageID #: 114



Group LLC. On July 11, 2019, Sisvel assigned the ’933, ’868, ’375, ’374, ’955, ’756, and ’503

patents to 3G Licensing.

        17.     Sisvel and 3G Licensing are the rightful owners of the Asserted Patents and hold

the entire right, title and interest in the Asserted Patents.

               COUNT I – INFRINGEMENT OF U.S. PATENT NO. 6,529,561

        18.     The allegations set forth in the foregoing paragraphs 1 through 17 are incorporated

into this First Claim for Relief.

        19.     On March 4, 2003, the ’561 patent, entitled “Data Transmission In Radio System”

was duly and legally issued by the United States Patent and Trademark Office from a patent

application filed on May 10, 2001, which claims priority to a PCT application filed on September

7, 2000, and further claims priority to a foreign patent application filed on September 10, 1999.

A true and correct copy of the ’561 patent is attached as Exhibit 1.

        20.     Plaintiff Sisvel is the assignee and owner of the right, title and interest in and to the

ʼ561 patent, including the right to assert all causes of action arising under said patents and the right

to any remedies for infringement of them.

        21.     Upon information and belief, Defendant has and continues to directly infringe at

least claim 10 of the ʼ561 patent by making, using, selling, importing, offering for sale, providing,

practicing, and causing the Accused Instrumentality that infringe the patented methods.

        22.     Upon information and belief, these Accused Instrumentality are used, marketed,

provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

users across the country and in this District.

        23.     Upon information and belief, Defendant has induced and continues to induce others

to infringe at least claim 10 of the ’561 patent under 35 U.S.C. § 271(b) by, among other things,

and with specific intent or willful blindness, actively aiding and abetting others to infringe,


                                                                                           Page 5 of 26
  Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 6 of 26 PageID #: 115



including, but not limited to Defendant’s partners, clients, customers/subscribers, and end users,

whose use of the Accused Instrumentality constitutes direct infringement of at least one claim of

the ’561 patent.

           24.   In particular, the Defendant’s actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentality and providing instruction materials, training, and services regarding the

Accused Instrumentality.

           25.   Upon information and belief, the Defendant is liable as a contributory infringer of

the ʼ561 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentality that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ561 patent. Each of the Accused Instrumentality is a

material component for use in practicing the ʼ561 patent and is specifically made and are not a

staple article of commerce suitable for substantial non-infringing use.

           26.   Defendant was made aware of the ʼ561 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

           27.   Defendant was also made aware of the ʼ561 patent and its infringement thereof on

by correspondence from Plaintiff on October 4, 2017.

           28.   Since October 4, 2017, Defendant’s infringement has been, and continues to be

willful.

           29.   Plaintiffs have been harmed by Defendant’s infringing activities.

                 COUNT II – INFRINGEMENT OF U.S. PATENT NO. 7,433,698

           30.   The allegations set forth in the foregoing paragraphs 1 through 29 are incorporated

into this Second Claim for Relief.




                                                                                         Page 6 of 26
  Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 7 of 26 PageID #: 116



        31.     On October 7, 2008, the ’698 patent, entitled “Cell Reselection Signaling Method”

was duly and legally issued by the United States Patent and Trademark Office from Patent

Application No. 10/181,078, which is the U.S. National Stage Application of PCT application No.

PCT/FI01/00038, filed on January 17, 2001, which claims priority to a foreign patent application

filed on January 17, 2000. A true and correct copy of the ’698 patent is attached as Exhibit 2.

        32.     Plaintiff Sisvel is the assignee and owner of the right, title and interest in and to the

ʼ698 patent, including the right to assert all causes of action arising under said patents and the right

to any remedies for infringement of them.

        33.     Upon information and belief, Defendant has and continues to directly infringe at

least claims 10 and/or 11 of the ʼ698 patent by making, using, selling, importing, offering for sale,

providing, practicing, and causing the Accused Instrumentality that infringe the patented methods.

        34.     Upon information and belief, these Accused Instrumentality are used, marketed,

provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

users across the country and in this District.

        35.     Upon information and belief, Defendant has induced and continues to induce others

to infringe at least claims 10 and/or 11 of the ’698 patent under 35 U.S.C. § 271(b) by, among

other things, and with specific intent or willful blindness, actively aiding and abetting others to

infringe, including, but not limited to Defendant’s partners, clients, customers/subscribers, and end

users, whose use of the Accused Instrumentality constitutes direct infringement of at least one

claim of the ’698 patent.

        36.     In particular, the Defendant’s actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the




                                                                                           Page 7 of 26
  Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 8 of 26 PageID #: 117



Accused Instrumentality and providing instruction materials, training, and services regarding the

Accused Instrumentality.

           37.    Upon information and belief, the Defendant is liable as a contributory infringer of

the ʼ698 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentality that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ698 patent. Each of the Accused Instrumentality is a

material component for use in practicing the ʼ698 patent and is specifically made and are not a

staple article of commerce suitable for substantial non-infringing use.

           38.    Defendant was made aware of the ʼ698 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

           39.    Defendant was also made aware of the ʼ698 patent and its infringement thereof on

by correspondence from Plaintiff on October 4, 2017.

           40.    Since October 4, 2017, Defendant’s infringement has been, and continues to be

willful.

           41.    Plaintiffs have been harmed by Defendant’s infringing activities.

                 COUNT III – INFRINGEMENT OF U.S. PATENT NO. 8,364,196

           42.    The allegations set forth in the foregoing paragraphs 1 through 41 are incorporated

into this Third Claim for Relief.

           43.    On January 29, 2013, the ’196 patent, entitled “Cell Reselection Signaling Method”

was duly and legally issued by the United States Patent and Trademark Office from a patent

application filed on August 19, 2008 and claims priority a foreign patent application filed on

January 17, 2000. A true and correct copy of the ’196 patent is attached as Exhibit 3.




                                                                                        Page 8 of 26
  Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 9 of 26 PageID #: 118



         44.    Plaintiff Sisvel is the assignee and owner of the right, title and interest in and to the

ʼ196 patent, including the right to assert all causes of action arising under said patents and the right

to any remedies for infringement of them.

         45.    Upon information and belief, Defendant has and continues to directly infringe at

least claims 1, 2, 14, 17 and/or 18 of the ʼ196 patent by making, using, selling, importing, offering

for sale, providing, practicing, and causing the Accused Instrumentality that infringe the patented

methods.

         46.    Upon information and belief, these Accused Instrumentality are used, marketed,

provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

users across the country and in this District.

         47.    Upon information and belief, Defendant has induced and continues to induce others

to infringe at least claims 1, 2, 14, 17 and/or 18 of the ’196 patent under 35 U.S.C. § 271(b) by,

among other things, and with specific intent or willful blindness, actively aiding and abetting

others    to   infringe,   including,   but   not    limited   to   Defendant’s     partners,    clients,

customers/subscribers, and end users, whose use of the Accused Instrumentality constitutes direct

infringement of at least one claim of the ’196 patent.

         48.    In particular, the Defendant’s actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentality and providing instruction materials, training, and services regarding the

Accused Instrumentality.

         49.    Upon information and belief, the Defendant is liable as a contributory infringer of

the ʼ196 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentality that infringe the patented methods, to be especially made or




                                                                                           Page 9 of 26
 Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 10 of 26 PageID #: 119



adapted for use in an infringement of the ʼ196 patent. Each of the Accused Instrumentality is a

material component for use in practicing the ʼ196 patent and is specifically made and are not a

staple article of commerce suitable for substantial non-infringing use.

           50.    Defendant was made aware of the ʼ196 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

           51.    Defendant was also made aware of the ʼ196 patent and its infringement thereof on

by correspondence from Plaintiff on October 4, 2017.

           52.    Since October 4, 2017, Defendant’s infringement has been, and continues to be

willful.

           53.    Plaintiffs have been harmed by Defendant’s infringing activities.

                 COUNT IV – INFRINGEMENT OF U.S. PATENT NO. 7,751,803

           54.    The allegations set forth in the foregoing paragraphs 1 through 53 are incorporated

into this Fourth Claim for Relief.

           55.    On July 6, 2010, the ’803 patent, entitled “Method and Arrangement For

Optimizing the Re-Establishment of Connections In a Cellular Radio System Supporting Real

Time and Non-Real Time Communications” was duly and legally issued by the United States

Patent and Trademark Office from a patent application filed on February 22, 2001 and claims

priority to foreign patent applications filed on February 24, 2000 and March 24, 2000. A true and

correct copy of the ’803 patent is attached as Exhibit 4.

           56.    Plaintiff Sisvel is the assignee and owner of the right, title and interest in and to the

ʼ803 patent, including the right to assert all causes of action arising under said patents and the right

to any remedies for infringement of them.




                                                                                            Page 10 of 26
 Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 11 of 26 PageID #: 120



       57.     Upon information and belief, Defendant has and continues to directly infringe at

least claim 17 of the ʼ803 patent by making, using, selling, importing, offering for sale, providing,

practicing, and causing the Accused Instrumentality that infringe the patented methods.

       58.     Upon information and belief, these Accused Instrumentality are used, marketed,

provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

users across the country and in this District.

       59.     Upon information and belief, Defendant has induced and continue to induce others

to infringe at least claim 17 of the ’803 patent under 35 U.S.C. § 271(b) by, among other things,

and with specific intent or willful blindness, actively aiding and abetting others to infringe,

including, but not limited to Defendant’s partners, clients, customers/subscribers, and end users,

whose use of the Accused Instrumentality constitutes direct infringement of at least one claim of

the ’803 patent.

       60.     In particular, the Defendant’s actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentality and providing instruction materials, training, and services regarding the

Accused Instrumentality.

       61.     Upon information and belief, the Defendant is liable as a contributory infringer of

the ʼ803 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentality that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ803 patent. Each of the Accused Instrumentality is a

material component for use in practicing the ʼ803 patent and is specifically made and are not a

staple article of commerce suitable for substantial non-infringing use.




                                                                                      Page 11 of 26
 Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 12 of 26 PageID #: 121



           62.   Defendant was made aware of the ʼ803 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

           63.   Defendant was also made aware of the ʼ803 patent and its infringement thereof on

by correspondence from Plaintiff on October 4, 2017.

           64.   Since October 4, 2017, Defendant’s infringement has been, and continues to be

willful.

           65.   Plaintiffs have been harmed by Defendant’s infringing activities.

                 COUNT V – INFRINGEMENT OF U.S. PATENT NO. 7,894,443

           66.   The allegations set forth in the foregoing paragraphs 1 through 65 are incorporated

into this Fifth Claim for Relief.

           67.   On February 22, 2011, the ’443 patent, entitled “Radio Link Control

Unacknowledged Mode Header Optimization” was duly and legally issued by the United States

Patent and Trademark Office from a patent application filed on August 23, 2006, and claims

priority to provisional patent application No. 60/710,193 filed on August 23, 2005. A true and

correct copy of the ’443 patent is attached as Exhibit 5.

           68.   Plaintiff Sisvel is the assignee and owner of the right, title and interest in and to the

ʼ443 patent, including the right to assert all causes of action arising under said patents and the right

to any remedies for infringement of them.

           69.   Upon information and belief, Defendant has and continues to directly infringe at

least claim 16 of the ʼ443 patent by making, using, selling, importing, offering for sale, providing,

practicing, and causing the Accused Instrumentality that infringe the patented methods.

           70.   Upon information and belief, these Accused Instrumentality are used, marketed,

provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

users across the country and in this District.


                                                                                           Page 12 of 26
 Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 13 of 26 PageID #: 122



           71.   Upon information and belief, Defendant has induced and continues to induce others

to infringe at least claim 16 of the ’443 patent under 35 U.S.C. § 271(b) by, among other things,

and with specific intent or willful blindness, actively aiding and abetting others to infringe,

including, but not limited to Defendant’s partners, clients, customers/subscribers, and end users,

whose use of the Accused Instrumentality constitutes direct infringement of at least one claim of

the ’443 patent.

           72.   In particular, the Defendant’s actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentality and providing instruction materials, training, and services regarding the

Accused Instrumentality.

           73.   Upon information and belief, the Defendant is liable as a contributory infringer of

the ʼ443 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentality that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ443 patent. Each of the Accused Instrumentality is a

material component for use in practicing the ʼ443 patent and is specifically made and are not a

staple article of commerce suitable for substantial non-infringing use.

           74.   Defendant was made aware of the ʼ443 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

           75.   Defendant was also made aware of the ʼ443 patent and its infringement thereof on

by correspondence from Plaintiff on October 4, 2017.

           76.   Since October 4, 2017, Defendant’s infringement has been, and continues to be

willful.

           77.   Plaintiffs have been harmed by Defendant’s infringing activities.




                                                                                       Page 13 of 26
 Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 14 of 26 PageID #: 123



              COUNT VI – INFRINGEMENT OF U.S. PATENT NO. 7,274,933

       78.     The allegations set forth in the foregoing paragraphs 1 through 77 are incorporated

into this Sixth Claim for Relief.

       79.     On September 25, 2007, the ’933 patent, entitled “Home Network Name Displaying

Methods and Apparatus For Multiple Home Networks” was duly and legally issued by the United

States Patent and Trademark Office from a patent application filed on September 2, 2004, and

claims priority to a foreign patent application filed on September 3, 2004. A true and correct copy

of the ’933 patent is attached as Exhibit 6.

       80.     Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

and to the ’933 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.

       81.     Upon information and belief, Defendant has and continues to directly infringe at

least claims 1, 6, and/or 19 of the ’933 patent by making, using, selling, importing, offering for

sale, providing, practicing, and causing the Accused Instrumentality that infringe the patented

methods.

       82.     Upon information and belief, these Accused Instrumentality are used, marketed,

provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

users across the country and in this District.

       83.     Upon information and belief, Defendant has induced and continues to induce others

to infringe at least claims 1, 6, and/or 19 of the ’933 patent under 35 U.S.C. § 271(b) by, among

other things, and with specific intent or willful blindness, actively aiding and abetting others to

infringe, including, but not limited to Defendant’s partners, clients, customers/subscribers, and end

users, whose use of the Accused Instrumentality constitutes direct infringement of at least one

claim of the ’933 patent.


                                                                                      Page 14 of 26
 Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 15 of 26 PageID #: 124



       84.     In particular, the Defendant’s actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentality and providing instruction materials, training, and services regarding the

Accused Instrumentality.

       85.     Upon information and belief, the Defendant is liable as a contributory infringer of

the ’933 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentality that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ’933 patent. Each of the Accused Instrumentality is a

material component for use in practicing the ’933 patent and is specifically made and are not a

staple article of commerce suitable for substantial non-infringing use.

       86.     Defendant was made aware of the ’933 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

       87.     Plaintiffs have been harmed by Defendant’s infringing activities.

             COUNT VII – INFRINGEMENT OF U.S. PATENT NO. 7,460,868

       88.     The allegations set forth in the foregoing paragraphs 1 through 87 are incorporated

into this Seventh Claim for Relief.

       89.     On December 2, 2008, the ’868 patent, entitled “Home Network Name Displaying

Methods and Apparatus For Multiple Home Networks” was duly and legally issued by the United

States Patent and Trademark Office from a patent application filed on August 3, 2007, and claims

priority to a foreign patent application filed on September 3, 2003. A true and correct copy of the

’868 patent is attached as Exhibit 7.

       90.     Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

and to the ’868 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.


                                                                                      Page 15 of 26
 Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 16 of 26 PageID #: 125



       91.     Upon information and belief, Defendant has and continues to directly infringe at

least claims 1, 6, 7, and/or 11 of the ’868 patent by making, using, selling, importing, offering for

sale, providing, practicing, and causing the Accused Instrumentality that infringe the patented

methods.

       92.     Upon information and belief, these Accused Instrumentality are used, marketed,

provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

users across the country and in this District.

       93.     Upon information and belief, Defendant has induced and continues to induce others

to infringe at least claims 1, 6, 7, and/or 11 of the ’868 patent under 35 U.S.C. § 271(b) by, among

other things, and with specific intent or willful blindness, actively aiding and abetting others to

infringe, including, but not limited to Defendant’s partners, clients, customers/subscribers, and end

users, whose use of the Accused Instrumentality constitutes direct infringement of at least one

claim of the ’868 patent.

       94.     In particular, the Defendant’s actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentality and providing instruction materials, training, and services regarding the

Accused Instrumentality.

       95.     Upon information and belief, the Defendant is liable as a contributory infringer of

the ’868 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentality that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ’868 patent. Each of the Accused Instrumentality is a

material component for use in practicing the ’868 patent and is specifically made and are not a

staple article of commerce suitable for substantial non-infringing use.




                                                                                      Page 16 of 26
 Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 17 of 26 PageID #: 126



       96.     Defendant was made aware of the ’868 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

       97.     Plaintiffs have been harmed by Defendant’s infringing activities.

              COUNT VIII – INFRINGEMENT OF U.S. PATENT NO. 7,596,375

       98.     The allegations set forth in the foregoing paragraphs 1 through 97 are incorporated

into this Eighth Claim for Relief.

       99.     On September 29, 2009, the ’375 patent, entitled “Home Network Name Displaying

Methods and Apparatus For Multiple Home Networks” was duly and legally issued by the United

States Patent and Trademark Office from a patent application filed on September 22, 2008, and

claims priority to a foreign patent application filed on September 3, 2003. A true and correct copy

of the ’375 patent is attached as Exhibit 8.

       100.    Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

and to the ’375 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.

       101.    Upon information and belief, Defendant has and continues to directly infringe at

least claims 1, 4, 5, 7, 9, 12, and/or 15 of the ’375 patent by making, using, selling, importing,

offering for sale, providing, practicing, and causing the Accused Instrumentality that infringe the

patented methods.

       102.    Upon information and belief, these Accused Instrumentality are used, marketed,

provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

users across the country and in this District.

       103.    Upon information and belief, Defendant has induced and continues to induce others

to infringe at least claims 1, 4, 5, 7, 9, 12, and/or 15 of the ’375 patent under 35 U.S.C. § 271(b)

by, among other things, and with specific intent or willful blindness, actively aiding and abetting


                                                                                      Page 17 of 26
 Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 18 of 26 PageID #: 127



others    to    infringe,   including,   but   not   limited   to   Defendant’s   partners,   clients,

customers/subscribers, and end users, whose use of the Accused Instrumentality constitutes direct

infringement of at least one claim of the ’375 patent.

         104.    In particular, the Defendant’s actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentality and providing instruction materials, training, and services regarding the

Accused Instrumentality.

         105.    Upon information and belief, the Defendant is liable as a contributory infringer of

the ’375 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentality that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ’375 patent. Each of the Accused Instrumentality is a

material component for use in practicing the ’375 patent and is specifically made and are not a

staple article of commerce suitable for substantial non-infringing use.

         106.    Defendant was made aware of the ’375 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

         107.    Plaintiffs have been harmed by Defendant’s infringing activities.

                COUNT IX – INFRINGEMENT OF U.S. PATENT NO. 8,275,374

         108.    The allegations set forth in the foregoing paragraphs 1 through 107 are incorporated

into this Ninth Claim for Relief.

         109.    On September 25, 2012, the ’374 patent, entitled “Home Network Name Displaying

Methods and Apparatus For Multiple Home Networks” was duly and legally issued by the United

States Patent and Trademark Office from a patent application filed on August 26, 2009, and claims

priority to a foreign patent application filed on September 3, 2003. A true and correct copy of the

’374 patent is attached as Exhibit 9.


                                                                                       Page 18 of 26
 Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 19 of 26 PageID #: 128



        110.    Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

and to the ’374 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.

        111.    Upon information and belief, Defendant has and continues to directly infringe at

least claims 1, 2, 5, 10, 11, 14, 19, 21, 23, 25, 27, 29, 31, and/or 32 of the ’374 patent by making,

using, selling, importing, offering for sale, providing, practicing, and causing the Accused

Instrumentality that infringe the patented methods.

        112.    Upon information and belief, these Accused Instrumentality are used, marketed,

provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

users across the country and in this District.

        113.    Upon information and belief, Defendant has induced and continues to induce others

to infringe at least claims 1, 2, 5, 10, 11, 14, 19, 21, 23, 25, 27, 29, 31, and/or 32 of the ’374 patent

under 35 U.S.C. § 271(b) by, among other things, and with specific intent or willful blindness,

actively aiding and abetting others to infringe, including, but not limited to Defendant’s partners,

clients, customers/subscribers, and end users, whose use of the Accused Instrumentality constitutes

direct infringement of at least one claim of the ’374 patent.

        114.    In particular, the Defendant’s actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentality and providing instruction materials, training, and services regarding the

Accused Instrumentality.

        115.    Upon information and belief, the Defendant is liable as a contributory infringer of

the ’374 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentality that infringe the patented methods, to be especially made or




                                                                                          Page 19 of 26
 Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 20 of 26 PageID #: 129



adapted for use in an infringement of the ’374 patent. Each of the Accused Instrumentality is a

material component for use in practicing the ’374 patent and is specifically made and are not a

staple article of commerce suitable for substantial non-infringing use.

        116.    Defendant was made aware of the ’374 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

        117.    Plaintiffs have been harmed by Defendant’s infringing activities.

               COUNT X – INFRINGEMENT OF U.S. PATENT NO. 8,472,955

        118.    The allegations set forth in the foregoing paragraphs 1 through 117 are incorporated

into this Tenth Claim for Relief.

        119.    On June 25, 2013, the ’955 patent, entitled “Network Selection Methods and

Apparatus with Multiple Home Networks” was duly and legally issued by the United States Patent

and Trademark Office from a patent application filed on July 3, 2012, and claims priority to a

foreign patent application filed on September 3, 2003. A true and correct copy of the ’955 patent

is attached as Exhibit 10.

        120.    Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

and to the ’955 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.

        121.    Upon information and belief, Defendant has and continues to directly infringe at

least claims 1, 2, 3, 10, 12, 13, 14, and/or 20 of the ’955 patent by making, using, selling, importing,

offering for sale, providing, practicing, and causing the Accused Instrumentality that infringe the

patented methods.

        122.    Upon information and belief, these Accused Instrumentality are used, marketed,

provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

users across the country and in this District.


                                                                                         Page 20 of 26
 Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 21 of 26 PageID #: 130



       123.    Upon information and belief, Defendant has induced and continues to induce others

to infringe at least claims 1, 2, 3, 10, 12, 13, 14, and/or 20 of the ’955 patent under 35 U.S.C.

§ 271(b) by, among other things, and with specific intent or willful blindness, actively aiding and

abetting others to infringe, including, but not limited to Defendant’s partners, clients,

customers/subscribers, and end users, whose use of the Accused Instrumentality constitutes direct

infringement of at least one claim of the ’955 patent.

       124.    In particular, the Defendant’s actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentality and providing instruction materials, training, and services regarding the

Accused Instrumentality.

       125.    Upon information and belief, the Defendant is liable as a contributory infringer of

the ’955 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentality that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ’955 patent. Each of the Accused Instrumentality is a

material component for use in practicing the ’955 patent and is specifically made and are not a

staple article of commerce suitable for substantial non-infringing use.

       126.    Defendant was made aware of the ’955 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

       127.    Plaintiffs have been harmed by Defendant’s infringing activities.

              COUNT XI – INFRINGEMENT OF U.S. PATENT NO. 8,948,756

       128.    The allegations set forth in the foregoing paragraphs 1 through 127 are incorporated

into this Eleventh Claim for Relief.

       129.    On February 3, 2015, the ’756 patent, entitled “Home Network Name Displaying

Methods and Apparatus For Multiple Home Networks” was duly and legally issued by the United


                                                                                     Page 21 of 26
 Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 22 of 26 PageID #: 131



States Patent and Trademark Office from a patent application filed on June 13, 2013, and claims

priority to a foreign patent application filed on September 3, 2003. A true and correct copy of the

’756 patent is attached as Exhibit 11.

       130.    Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

and to the ’756 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.

       131.    Upon information and belief, Defendant has and continues to directly infringe at

least claims 1, 4, 5, 6, 8, 10, 12, 15, 16, 17, 19, and/or 20 of the ’756 patent by making, using,

selling, importing, offering for sale, providing, practicing, and causing the Accused

Instrumentality that infringe the patented methods.

       132.    Upon information and belief, these Accused Instrumentality are used, marketed,

provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

users across the country and in this District.

       133.    Upon information and belief, Defendant has induced and continues to induce others

to infringe at least claims 1, 4, 5, 6, 8, 10, 12, 15, 16, 17, 19, and/or 20 of the ’756 patent under

35 U.S.C. § 271(b) by, among other things, and with specific intent or willful blindness, actively

aiding and abetting others to infringe, including, but not limited to Defendant’s partners, clients,

customers/subscribers, and end users, whose use of the Accused Instrumentality constitutes direct

infringement of at least one claim of the ’756 patent.

       134.    In particular, the Defendant’s actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentality and providing instruction materials, training, and services regarding the

Accused Instrumentality.




                                                                                      Page 22 of 26
 Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 23 of 26 PageID #: 132



       135.    Upon information and belief, the Defendant is liable as a contributory infringer of

the ’756 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentality that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ’756 patent. Each of the Accused Instrumentality is a

material component for use in practicing the ’756 patent and is specifically made and are not a

staple article of commerce suitable for substantial non-infringing use.

       136.    Defendant was made aware of the ’756 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

       137.    Plaintiffs have been harmed by Defendant’s infringing activities.

              COUNT XII – INFRINGEMENT OF U.S. PATENT NO. 8,879,503

       138.    The allegations set forth in the foregoing paragraphs 1 through 137 are incorporated

into this Twelfth Claim for Relief.

       139.    On November 4, 2014, the ’503 patent, entitled “Voice Service in Evolved Packet

System” was duly and legally issued by the United States Patent and Trademark Office from a

patent application filed on September 26, 2011, and claims priority to a provisional patent

application filed on June 3, 2009. A true and correct copy of the ’503 patent is attached as Exhibit

12.

       140.    Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

and to the ’503 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.

       141.    Upon information and belief, Defendant has and continues to directly infringe at

least claims 1, 2, 3, 7, 8, 9, and/or 10 of the ’503 patent by making, using, selling, importing,

offering for sale, providing, practicing, and causing the Accused Instrumentality that infringe the

patented methods.


                                                                                      Page 23 of 26
 Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 24 of 26 PageID #: 133



         142.    Upon information and belief, these Accused Instrumentality are used, marketed,

provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

users across the country and in this District.

         143.    Upon information and belief, Defendant has induced and continues to induce others

to infringe at least claims 1, 2, 3, 7, 8, 9, and/or 10 of the ’503 patent under 35 U.S.C. § 271(b) by,

among other things, and with specific intent or willful blindness, actively aiding and abetting

others    to    infringe,   including,   but   not   limited   to   Defendant’s    partners,   clients,

customers/subscribers, and end users, whose use of the Accused Instrumentality constitutes direct

infringement of at least one claim of the ’503 patent.

         144.    In particular, the Defendant’s actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentality and providing instruction materials, training, and services regarding the

Accused Instrumentality.

         145.    Upon information and belief, the Defendant is liable as a contributory infringer of

the ’503 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentality that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ’503 patent. Each of the Accused Instrumentality is a

material component for use in practicing the ’503 patent and is specifically made and are not a

staple article of commerce suitable for substantial non-infringing use.

         146.    Defendant was made aware of the ’503 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

         147.    Plaintiffs have been harmed by Defendant’s infringing activities.




                                                                                        Page 24 of 26
 Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 25 of 26 PageID #: 134



                                          JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by

jury on all issues triable as such.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs demand judgment for itself and against Defendant as follows:

        A.      An adjudication that Defendant have infringed the ’561, ’698, ’196, ’803, ’443,

’868, ’375,’374, ’955, ’756, ’933, and ’503 patents;

        B.      An award of damages to be paid by Defendant adequate to compensate Plaintiff for

Defendant’s past infringement of the ’561, ’698, ’196, ’803, ’443, ’868, ’375, ’374, ’955, ’756,

’933, and ’503 patents, and any continuing or future infringement through the date such judgment

is entered, including interest, costs, expenses and an accounting of all infringing acts including,

but not limited to, those acts not presented at trial;

        C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

Plaintiffs’ reasonable attorneys’ fees; and

        D.      An award to Plaintiffs of such further relief at law or in equity as the Court deems

just and proper.




                                                                                      Page 25 of 26
Case 1:19-cv-01144-MN Document 8 Filed 07/15/19 Page 26 of 26 PageID #: 135




Dated: July 15, 2019              DEVLIN LAW FIRM LLC

                                  /s/ Timothy Devlin
                                  Timothy Devlin (No. 4241)
                                  tdevlin@devlinlawfirm.com
                                  1526 Gilpin Avenue
                                  Wilmington, Delaware 19806
                                  Telephone: (302) 449-9010
                                  Facsimile: (302) 353-4251

                                  Attorneys for Plaintiff
                                  SISVEL INTERNATIONAL S.A.
                                  3G LICENSING S.A.




                                                                 Page 26 of 26
